Citation Nr: 1827352	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left foot disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified before a Veterans Law Judge (who has since retired from the Board).  A transcript of the hearing is associated with the claims file.  A March 2018 letter notified the Veteran that the Veterans Law Judge who conducted the May 2013 hearing was no longer employed at the Board and afforded the Veteran an opportunity for an additional hearing.  The March 2018 letter provided that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing.  No response has been received to date.  Therefore, the Board finds that there is no hearing request pending at this time

In September 2013 and October 2016, the Board remanded the case for additional development.

The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran has currently-diagnosed degenerative arthritis of the right shoulder.

2.  The Veteran's right shoulder disorder was not chronic in service, did not manifest to a compensable degree within one year of service separation, and was not continuous since service separation. 

3.  The Veteran's right shoulder disorder is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
Service Connection Analysis for Right Shoulder Disorder

The Veteran maintains that his right shoulder disorder is a result of his duties performed in service, to include firing M-16 rifles, and working as a petroleum supply specialist.

Initially, the Veteran has been diagnosed with degenerative joint disease of the right AC joint.  Therefore, a current disorder has been shown.

Next, service treatment records are negative for complaints, diagnoses, or treatment for a right shoulder disorder.  Service treatment records include May 1993 treatment notes where the Veteran was seen for "upper back pain" for 2 weeks.  He specifically reported right scapula pain and pain between his shoulders, but no specific symptoms relating to his shoulder joints.  Upon examination, the Veteran had full range of motion in the right shoulder and an assessment of myofascial pain syndrome was noted.  It was indicated that the Veteran had not sustained any trauma and he underwent physical therapy.   In a February 1995 Report of Medical Examination (Medical Board report), the Veteran had a normal clinical evaluation of his upper extremities.  There was no indication of a right shoulder disability.  In a corresponding February 1995 Report of Medical History, completed by the Veteran, he specifically checked "NO" as to having a painful or "trick" shoulder.   For these reasons, the service treatment records do not support a finding of arthritis of the right shoulder in service.

Further, the evidence demonstrates that symptoms of right shoulder arthritis have not been continuous since service separation.  The Veteran was afforded a VA examination in October 1995, only 2 months following service separation.  At that time, the Veteran reported pain in the lateral aspect of the left foot; however, there were no complaints of right shoulder symptoms.  The Veteran specifically denied any injuries and range of motion of all joints was normal, except in the left ankle.  
Moreover, X-rays were obtained of the right shoulder in October 1995.  At that time, the right shoulder x-rays were normal.  

Post-service VA treatment records include a December 2008 MRI of the right shoulder.  The Veteran was diagnosed with a possible focal labral tear with degenerative changes involving the AC joint.  

In January and March 2009 VA treatment records, the Veteran reported right shoulder pain for about 11 years.  Although the Veteran denied any specific event or trauma, he believed that his right shoulder disability may have been a result of shooting at the gun range.  The Veteran denied ever receiving treatment for his symptoms.  Although the Veteran reported that he believed his symptoms began in service, he indicated that he had right shoulder pain for about 11 years 
(i. e., approximately 1998), which the Board notes is years after service separation.  Notably, the Veteran was first diagnosed with degenerative changes involving the AC joint more than 10 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that right shoulder arthritis manifested within one year following service.  

The Board acknowledges that the Veteran has consistently reported that his right shoulder pain began in service.  It is also noted that the Veteran filed a claim for service connection of a right shoulder disorder in August 1995, at the time of service separation.  However, despite his claim, during the October 1995 VA general examination the Veteran only reported having left foot pain and specifically denied having any other complaints.  Moreover, in an October 1995 joints examination, there was no indication of right shoulder symptoms and it was specifically noted that there were "no problems with [the Veteran's] knees, shoulders or hands."  For these reasons, the symptoms relating to the right shoulder were not continuous since service separation.

Further, the weight of the competent evidence of record demonstrates that the currently-diagnosed right shoulder disorder is not related to or caused by service

The evidence includes a November 2013 statement from Dr. R. where it was noted that the Veteran was treated in April 2009.  At that time, the Veteran complained of right shoulder pain for about 10 years or more.  It was also noted that the Veteran reported that his pain began while in service on active duty in the U. S. Army.  The pain had progressively worsened over the years and x-rays and a MRI showed joint arthritis and impingement with a labral tear of the right shoulder.  Dr. R. did not provide an opinion as to the etiology of the Veteran's right shoulder disability. 

The Veteran was afforded a VA examination in October 2013.  At that time, the Veteran was diagnosed with degenerative joint disease of the AC joint per MRI in December 2008.  During the evaluation, the Veteran reported that he developed 
right shoulder pain from constant firing of rifles during service.  He denied any direct trauma on both shoulders.  The examiner then opined that the Veteran's right shoulder disability was not related to service.  In support of this opinion, the examiner stated that there was no diagnosis or treatment of a right shoulder disability in service.  

As addressed in the October 2016 Board remand, the Board found the October 2013 VA opinion inadequate.

The Veteran was afforded another VA examination in April 2017.  During the evaluation, the Veteran reported that he was involved in two automobile accidents in April 2008 and December 2012.  He stated that the right shoulder condition was not involved in the April 2008 auto accident.  The Veteran reported that he sustained injuries to both shoulders after the second automobile accident in December 2012.  The examiner then opined that the Veteran's right shoulder disability was not related to service.  In support of this opinion, it was noted that service treatment records were silent for a right shoulder condition, to include at the February 1995 Medical Board examination.  Further, the first MRI evidence of right shoulder was in 2008, years following service separation. 

The Board finds the April 2017 VA medical opinion to be probative as to whether the Veteran's currently-diagnosed right shoulder disorder is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail.  Moreover, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.
The Veteran asserts that his right shoulder disorder is related to service; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Shoulder disorders, including arthritis, are medically complex processes because of their multiple possible etiologies and require specialized testing to diagnose (e. g., X-rays and/or MRI).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis is shown by X-rays).

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of a relationship between the Veteran's right shoulder disorder and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for a right shoulder disorder is denied. 


REMAND

Lumbar Spine Disorder

The Veteran maintains that his lumbar spine disorder is secondary to his service-connected left foot disability.  See February 2007 statement and May 2013 Board Hearing Transcript.  Specifically, the Veteran has reported that, as a result of his left foot disability, he has been compensating more with his right side.  He maintains that this alteration in his gait ultimately resulted in back pain, which progressively worsened over the years.  See Hearing Transcript at pg. 3.    

Service treatment records include May 1993 treatment notes where the Veteran was seen for "upper back pain" for 2 weeks.  He specifically reported right scapula pain and pain between his shoulders.  Upon examination, the Veteran was assessed with myofascial pain syndrome.  It was indicated that the Veteran had not sustained any trauma and he underwent physical therapy.  In a February 1995 Report of Medical Examination (Medical Board report), the Veteran had a normal clinical evaluation of his spine.  There was no indication of a back problem.  In a corresponding February 1995 Report of Medical History, completed by the Veteran, he specifically checked "NO" as to having recurrent back pain.   

Thereafter, the Veteran was afforded a VA examination in October 1995, only 2 months following service separation.  At that time, the Veteran reported pain in the lateral aspect of the left foot; however, there were no complaints relating to the spine.  The Veteran specifically denied any injuries and range of motion of all joints was normal, except in the left ankle.  An examination of the spine was also normal.  
X-rays were obtained of the lumbar spine in October 1995.  At that time, the vertebral bodies of the spine appeared normal; however, there was straightening of the normal lumbar lordotic curve "suggestive of muscle spasm."  

Private treatment records show complaints of low back pain and lumbar spine spasms as early as November 2001.  In a February 2006 VA primary care initial visit note, the Veteran reported having chronic low back pain for 8 years (i. e., approximately 1998).  February 2006 X-rays of the lumbar spine showed normal vertebral body alignment.  The impression noted was "normal lumbar spine."  During a January 2007 VA neurology note, the Veteran was noted to have undergone a MRI of the lumbar spine in October 2006, which showed L2-L3 annular tear and L4-5 diffuse disk bulge contacting the bilateral traversing L5 nerve root.  The treating VA physician indicated that the Veteran had developed low back and buttock pain for 2-3 years "attributed to strain from limping on the left foot."  In an October 2006 VA neurology consult note, it was indicated that the Veteran had chronic left foot and outer leg pain and numbness since his left foot bunionectomy in 1994.  The problem was noted to progress over the years, "including development" of low back and buttock pain the past 1-2 years "relating to limping on the left foot and straining the back."  In a March 2009 VA neurology follow-up note, the Veteran was noted to have undergone an EMG in January 2007, which showed a chronic left L5 radiculopathy.   The impression noted by the VA physician was that the Veteran's complaints of back and left buttock pain "could be" in part secondary to a "postural" strain related to his chronic left foot problem and limping, but also a component of his lumbar spine spondylosis and radiculopathy as demonstrated by MRI and EMG results.  

The Veteran was afforded a VA spine examination in May 2007.  At that time, the Veteran reported that he believed his back pain was due to his service-connected left foot disability.  The examiner indicated that the Veteran had degenerative disease of the lumbosacral spine and that the Veteran's low back problems had its onset within the past 2-3 years and were of no relationship to the left foot disability. 

The Veteran was provided with another VA examination of the back in October 2013, pursuant to the September 2013 Board remand directives.  The examiner gave a negative nexus opinion.  The examiner stated that there was "no evidence based on medical literature" that mild degenerative disease of L4-L5 was caused or aggravated by a left foot disorder.  The examiner did not address the VA treatment records which indicated that the Veteran's complaints of back and left buttock pain were "attributed to strain from limping on the left foot" and as "relating to limping on the left foot and straining the back."

Most recently, the Veteran was afforded another VA spine examination in April 2017.  At that time, the Veteran reported that his low back condition developed after he underwent left foot bunionectomy in April 1994.  The Veteran also stated that he sustained an injury to his lumbar spine region in an automobile accident in April 2008.  He was also in a second automobile accident in December 2012, which resulted in lumbar surgery in March 2015.  The examiner then opined that the Veteran's lumbar disc disease at L4-5 level with left L5 radiculopathy was not caused by or result of military service.  In support of this opinion, the examiner stated that service treatment records were absent for any complaints of a low back disorder.  Further, although service records included complaints of back pain, these complaints were related to the Veteran's upper back and neck region.  Moreover, the February 1995 Medical Board report was silent for a thoracolumbar spine conditions and the spine was normal.  The examiner also noted that the first evidence of record pertaining to the spine is an October 2006 MRI of lumbar spine showing disc disease at L4-L5 level with left L5 radiculopathy, many years after discharge from service in August 1995.  Regarding secondary service connection, the examiner stated that "there was no scientific evidence based medical literature to support the claim that the lumbar disc disease at L4-5 level on a MRI study and the left L5 radiculopathy on EMG/NCV study is proximately caused by or result of or aggravated beyond its natural course from a left foot condition."

The Board finds that further medical commentary is necessary prior to rendering a decision on the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Please obtain an addendum opinion to the April 2017 VA low back examination report.  The file must be provided to the examiner.  

The examiner is requested to provide further commentary on the medical question of whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed lumbar spine degenerative arthritis, spinal stenosis, degenerative disc disease, and chronic left L5 radiculopathy was caused OR aggravated by his service-connected left foot disability.

The examiner is asked to do the following:  (A) consider and specifically discuss the January 2007 VA neurology note (indicating that the Veteran had developed low back and buttock pain for 2-3 years "attributed to strain from limping on the left foot"); the October 2006 VA neurology consult note (indicating that pain progressed over the years, "including development" of low back and buttock pain the past 1-2 years "relating to limping on the left foot and straining the back"); and the March 2009 VA neurology note (showing an impression that the Veteran's complaints of back and left buttock pain "could be" in part secondary to a "postural" strain related to his chronic left foot problem and limping, but also a component of his lumbar spine spondylosis and radiculopathy as demonstrated by MRI and EMG results); and (B) indicate whether the type and degree of degenerative processes affecting the Veteran's lumbar spine is consistent with the mechanism of injury (antalgic gait) claimed by the Veteran. 

All opinions provided must be supported by an adequate rationale.

2.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the service connection claim on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time for response must be allowed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


